Citation Nr: 9915884	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1995, from 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Evidence presented since the last denial of service 
connection for PTSD bears directly and substantially on the 
specific matters under consideration, is new and material, 
and serves to reopen the claim.


CONCLUSION OF LAW

New and material evidence has been received since the last 
denial of service connection for PTSD, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.303 (1998).

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998).  It must first 
be determined if there is new and material evidence to reopen 
a claim.  If there is such evidence, the claim must then be 
reviewed on the basis of all the evidence.

Service connection for PTSD was denied by a Board decision 
dated in June 1993.  The Board considered the veteran's 
service medical records, testimony from the veteran regarding 
his service in Korea, and VA treatment records.  The Board 
concluded, at that time, that the evidence did not show that 
the veteran had PTSD as a result of his military service.  
The Board concluded that the evidence showed that although 
the veteran was diagnosed with PTSD in August 1990 during a 
VA hospitalization, this diagnosis was not confirmed by 
subsequent medical evidence, and that at the time of the 
decision the total evidentiary record did not show a clear 
diagnosis of PTSD.

The veteran contends that he has presented new and material 
evidence which indicates that he is diagnosed with PTSD.  The 
record reflects that the veteran served as a machine gunner 
in the U.S. Marines in Korea, and was wounded in action by 
grenade fragments.  Therefore, he need only show a confirmed 
diagnosis of PTSD, as his stressors are presumed adequate.

Evidence submitted subsequent to the June 1993 Board decision 
consists of VA outpatient treatment records dated between 
February 1992 and November 1993, the report of a VA 
examination conducted by a board of three psychiatrists in 
April 1994, and a November 1995 review of treatment plan 
prepared in conjunction with the veteran's group therapy.  

The outpatient treatment records dated between February 1992 
and November 1993 records are new.  They were not of record 
at the time of the June 1993 decision.  They show continuing 
treatment for PTSD.  He was seen being followed in a PTSD 
program and attending group therapy sessions with a Korean 
war veterans group.  These records recount the subjects of 
these therapy sessions.  These records are material because 
they tend to show that the veteran has a PTSD disability of 
sufficient severity to warrant regular treatment.

The report of a VA examination, by a board of three 
psychiatrists, conducted in April 1994 is new.  The report of 
this examination shows the veteran reporting combat 
experiences in Korea.  He reported that he was being followed 
at a VA PTSD program.  He stated that he was having family 
problems with his wife, and financial troubles.  The report 
of this examination is new, however, it is not material.  It 
does not tend to show that the veteran currently has a clear 
or confirmed diagnosis of PTSD.  

The veteran has also provided a review of treatment plan, 
produced in November 1995, by Dr. Vicente, the head of the VA 
PTSD program in which the veteran is enrolled.  This report 
is also new.

The November 1995 review of treatment plan notes that the 
veteran is a Korean war combat veteran, who was wounded and 
who served in the infantry in the U.S. Marine Corps.  He was 
admitted to the program four years prior after evaluation for 
PTSD.  He was exposed to severe combat and was wounded by a 
grenade.  

It was noted that he presents with pervasive chronic anxiety, 
hypervigilance, increased startle response, insomnia, and 
frequent vivid nightmares of war events.  He avoids war 
movies and talk about war.  He has crying spells, and 
although he managed to deal with the symptoms, and in the 
past self medicated with alcohol, he presented with a major 
depressive episode several years ago.  He developed visual 
hallucinations, vivid scenes of war, and auditory 
hallucinations, calling his name.  He has irritability, anger 
and violent behavior during periods of exacerbation.  

It was noted that he participates in the Korean combat 
veterans group therapy and has obtained good insight and 
education about his condition during the three years of 
treatment.  At present he is in supportive pharmacotherapy 
for a neuropsychiatric condition to prevent hospitalization.  
He will continue individual medication at this program to 
prevent hospitalization, and he will participate in group 
therapy once per month.

The November 1995 review of treatment plan is new.  It is 
also material.  Although the physician does not confirm a 
diagnosis of PTSD, he lists the veteran's symptomatic 
presentations, which closely resemble those for PTSD, and 
states that the veteran is undergoing pharmacological and 
group therapy treatment to prevent hospitalization.  These 
treatments are noted to be supportive for a neuropsychiatric 
condition which is not specified by the physician.  Although 
the symptomatology noted by the physician is similar to that 
shown in PTSD, this report does not contain a diagnosis of 
PTSD.  The Board finds these records of regular 
pharmacological and group therapy treatment, in a PTSD group, 
for symptoms which are associated with PTSD to be both new 
and material.

The Board concludes that new and material evidence has been 
presented.  The evidence presented to reopen the claim bears 
directly and substantially on the specific matter under 
consideration.  The claim is reopened.


ORDER

The claim for service connection for PTSD is reopened.


REMAND

Because the Board finds that new and material evidence has 
been submitted to permit reopening of a claim for service 
connection for PTSD, the RO must be permitted to evaluate the 
claim on a de novo basis in order to insure that the 
appellant is afforded due process of law.

The RO should review the veteran's 
reopened claim of entitlement to service 
connection for PTSD based on all the 
evidence.  This review is to include the 
entire evidentiary record.

If, after the above requested action has been completed, the 
benefits sought on appeal remain denied, a supplemental 
statement of the case should be furnished to the appellant 
and his representative, and they should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that the appellant 
receives his due process and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claim.  No additional 
action is required by the appellant until he receives further 
notification from VA.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

